Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 07/19/2021, claims 3-13, 16-18 and 21 have been amended. Claims 1-22 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 1, 10, 15 and 19, the phrases “one or more of”, “or” and “and/or” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
	Claims 1-18 are directed towards a method, i.e. a process.
	Claims 19-22 are directed towards a system, i.e. a manufacture.
Step 2A – Prong One
	The claims recite “managing a verified digital identity” which includes limitations of receiving data, storing data, authenticating data and enabling access to data. The claims are broad enough to be considered a mental process, e.g. all steps could be performed by a person with a pencil and paper, or a method of organizing human activity, e.g. commercial or legal interactions. Both of these groupings are abstract ideas. 
Step 2A – Prong Two
	This judicial exception is not integrated into a practical application because the additionally recited elements (e.g. processor, computer readable storage medium, network) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Other additional claim limitations (e.g. sending/receiving data) are merely insignificant extra-solution activity. Accordingly, this additional element
does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract
idea.
Step 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above in Step 2A – Prong Two, the additional claim elements amount to mere instructions to implement the abstract idea on a generic computer and perform extra-solution activity. While the additional elements have been reconsidered both individually and as a whole, they fail to be indicative of an inventive concept, i.e. “significantly more”, than the abstract idea of managing verified user identity data.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4, 6 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yaacoby et al. (U.S. Patent 10,341,353; hereafter “Yaacoby”).
For claims 1 and 19, Yaacoby teaches a method and computer system for managing a verified digital identity of a user,
the system comprising
a processor (note Fig. 9 and Claim 1, computer)
a computer readable storage medium storing a computer program product comprising instructions which when executed by the processor (note Fig. 9 and Claim 1, computer) provides a secure personal data sharing platform (note column 4, lines 43-50, document service), the secure personal data sharing platform being a network accessible data structure, the secure personal data sharing platform being configured to be accessible by multiple parties (note Fig. 4 and column 5, lines 55-65, document service is accessible by multiple parties through the network); each of the multiple parties having access rights assigned upon second user request and second user consent (note column 8, lines 59 through column 9, line 6, document verifies have access rights assigned according to user approval); and provides a verified digital identity (note column 6, lines 39-42, user registers for digital identity) comprising user-data encoded as user-data items, the verified digital identity being implemented on the secure personal data sharing platform (note column 4, lines 51-66, document service stores user data items such as user documents),
the secure personal data sharing platform being configured for:
	receiving at the secure personal data sharing platform, a first user request to store a first user-data item in the verified digital identity; the first user request comprising a first user-data consent to receive and store the first user-data item (note column 5, lines 7-10, document service receives user request to verify and store a document) as part of the verified digital identity on the secure personal data sharing platform (note column 7, lines 54-61, user documents are stored as part of the user digital identity after user registration);
	in response to receiving the first user request:
	receiving the first user-data item at the secure personal data sharing platform for the first user-data item (note column 5, lines 8-11, document service receives document from user; column 7, lines 65-67, document service receives document from document issuer), and
	processing the first user-data item to determine associated information of the first user-data item, the associated information comprising one or more of sender information, information of certificates and information on encryption and decryption (note column 5, lines 24-25 and 30-32, document service processes document to encrypt document and generate metadata that includes user issuer and key);
	storing the first user-data item and the associated information on the secure personal data sharing platform as part of the verified digital identity, the associated information determining a verification status of the received first user-data item, the verification status for the first user-data item including un-verified user-data item or authenticated user data-item (note column 5, lines 21-25 and 28-32, document service stores document in document vault including status of either non-certified or certified),
wherein the status of authenticated user-data item is provided if the determined associated information confirms that the first user data-item is received from an authenticating party being certified for issuing the first user-data item (note column 5, lines 11-20, status of user document as non-certified or certified comes from verification from issuer, i.e. authenticating party);
enabling access to the user-data items on the secure personal data sharing platform for third parties upon receipt of second user-data consent (note column 5, lines 42-48, user approves access, i.e. second user-data consent, to user document for a verifier); the third parties being informed of the user-data item verification status (note column 5, lines 50-52, verified document is sent to verifier).


For claim 4, Yaacoby teaches claim 1, wherein the first user request is received by the authenticating party and wherein the authenticating party in response to receiving the first user request pushes the authenticated data item to the secure personal data sharing platform (note column 7, lines 65-67 and column 8, lines 18-35, registered users may receive documents into their document vault that are pushed by document issuer to document service).

For claim 6, Yaacoby teaches claim 1, wherein the authenticated user-data item received from the authenticating party, upon verification of a second user request comprising a second user-data consent, is made accessible to a third party (note column 5, lines 42-52, upon user consent, user document is made available to third party verifier), the third party being a legal entity (note column 5, lines 55-63, verifiers may be government representatives, banks, educational institutions, i.e. legal entities).

For claim 18, Yaacoby teaches claim 1, wherein, in response to receiving the first user request, further receiving transmission information for the first user-data item and wherein the transmission information is processed along with processing of the first user-data item to determine associated information of the first user data item (note column 5, lines 10-32, document service receives issuer name and network address, i.e. transmission information, to determine verification and metadata of document).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 10, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claims 1 and 19 above, and further in view of Oberhauser et al. (U.S. Patent Application Publication 2019/0207951; hereafter “Oberhauser”).
For claims 2 and 20, Yaacoby differs from the claimed invention in that they fail to teach:
further comprising receiving at the secure personal data sharing platform, a request to verify a user-data item having a status of an un-verified user-data item,
in response to receiving the request to verify the un-verified user-data item,
sending a verification request from the secure data sharing platform to a verification party,
in response to receiving third party verification of the un-verified user-data item;
processing the third party verification to update associated information of the un-verified user-data item;
updating the status of the un-verified user-data item to a verified user data item.

Oberhauser teaches:
further comprising receiving at the secure personal data sharing platform, a request to verify a user-data item (note paragraphs [0084], [0114] and [0120], user may submit document verification request) having a status of an un-verified user-data item (note paragraph [0062], document attribute state may be PENDING, INVALID or EXPIRED),
in response to receiving the request to verify the un-verified user-data item,
sending a verification request from the secure data sharing platform to a verification party (note paragraph [0120], verification request is sent to the trusted entity),
in response to receiving third party verification of the un-verified user-data item (note paragraphs [0123]-[0124], signed badge is received from trusted entity if document is verified);
processing the third party verification to update associated information of the un-verified user-data item (note paragraph [0124], verified document is processed);
updating the status of the un-verified user-data item to a verified user data item (note paragraphs [0115] and [0124], attribute state may be changed from INVALID to VERIFIED).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the user request to verify documents that have an un-verified status of Oberhauser. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where if the document has an un-verified status, the user can request the document be verified (Oberhauser)


For claim 10, the combination of Yaacoby and Oberhauser teaches claim 1 any of the preceding claims, wherein the method comprises: on the secure personal data sharing platform: in response to receiving notice from the authenticating party that an authenticated user-data item authenticated by the authenticating party has expired or been invalidated; updating associated information of the authenticated user-data item to include information about the expiry or invalidation to expire or invalidate the authenticated data item from the verified digital identity (note paragraph [0107] of Oberhauser, trusted entity may revoke verification causing state to change).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the trusted entity revoking verification causing a change to un-verified status of Oberhauser. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the document can transition between states based on different causes (note Fig. 4 and paragraph [0103] of Oberhauser)


For claim 16, the combination of Yaacoby and Oberhauser teaches claim 2, further comprising receiving at the secure personal data sharing platform, a request to further verify a user-data item having a status of an authenticated user-data item, or a verified user-data item (note paragraphs [0130]-[0131] and [0190] of Oberhauser, user may create document “badges” with data items that have already be verified and then request verification of the new badge)
in response to receiving the request to verify user-data item,
sending a verification request from the secure data sharing platform to a verification party (note paragraph [0120] of Oberhauser, verification request is sent to the trusted entity),
in response to receiving third party verification (note paragraphs [0123]-[0124] of Oberhauser, signed badge is received from trusted entity if document is verified);
processing the third party verification to update associated information of the user-data item (note paragraph [0124] of Oberhauser, verified document is processed);
updating the status of the user-data item to a verified user data item (note paragraph [0124] of Oberhauser, document status is set to VERIFIED).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the user requesting verification of a data item with a verified status of Oberhauser. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the user can construct verified documents with trust structures or are made for specific uses (Oberhauser)


For claim 17, the combination of Yaacoby and Oberhauser teaches claim 2, wherein a specific user-data item is verified using a plurality of other verified or authenticated user-data items (note paragraphs [0127]-[0131] of Oberhauser, user may create document “badges” that are verified using other verified data items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the user data items verified using other verified data items of Oberhauser. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the document items can be verified using already verified data items from trusted sources (Oberhauser)


9.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claim 1 above, and further in view of Garcia et al. (U.S. Patent Application Publication 2017/0206599; hereafter “Garcia”).
For claim 3, Yaacoby teaches claim 1, wherein the first user request is received by the secure personal data sharing platform (note column 5, lines 7-10, document service receives user request to verify and store a document)

Yaacoby differs from the claimed invention in that they fail to teach:
wherein receiving the authenticated user-data item comprises pulling the authenticated user-data item from the authenticating party.

Garcia teaches:
wherein receiving the authenticated user-data item comprises pulling the authenticated user-data item from the authenticating party (note paragraphs [0062], [0082] and [0105], documents are pulled from banks and IRS, i.e. authenticated data time is pulled from authenticating party)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the retrieval of user documents from authenticating parties of Garcia. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user requesting document verification to a document service (Yaacoby) where if document service uses user credentials to download the user documents from authenticating parties (Garcia).


For claim 11, the combination of Yaacoby and Garcia teaches claim 1 any of the preceding claims, wherein the authenticated user-data item is received by means of the authenticating party providing a token to enable the authenticated data item to be pulled from the authenticating party (note paragraph [0092] of Garcia, user provides credentials from authenticating party, i.e. a token, to retrieve user documents).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the retrieval of user documents from authenticating parties of Garcia. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user requesting document verification to a document service (Yaacoby) where if document service uses user credentials to download the user documents from authenticating parties (Garcia).


10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claim 1 above, and further in view of Varley et al. (U.S. Patent Application Publication 2017/0251025; hereafter “Varley”).
For claim 5, Yaacoby differs from the claimed invention in that they fail to teach:
wherein the first user-data consent is a time limited consent, and wherein the user-data item is allowed to be received and stored until expiry of the time limit.

Varley teaches:
wherein the first user-data consent is a time limited consent, and wherein the user-data item is allowed to be received and stored until expiry of the time limit (note paragraph [0197], user policy can set a predetermined period of time of authorization for attested data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the predetermined period of time for user authorization of data of Varley. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the user authorizes the use of the data for predetermined period of time (Varley)


11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claim 1 above, and further in view of Tucker (U.S. Patent Application Publication 2013/0317986).
For claim 7, Yaacoby differs from the claimed invention in that they fail to teach:
wherein the authenticated user-data item received from the authenticating party has an expiry date, and wherein an updated authenticated user-data item is pushed from the authenticating party to the verified digital identify identity upon expiry of the authenticated user-data item.

Tucker teaches:
wherein the authenticated user-data item received from the authenticating party has an expiry date, and wherein an updated authenticated user-data item is pushed from the authenticating party to the verified digital identify identity upon expiry of the authenticated user-data item (note paragraph [0065], digital safe deposit box monitors documents for expiration and third party may directly send renewed items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the monitoring of expiring documents of Tucker. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user requesting document verification to a document service (Yaacoby) where the document service monitors documents for expiration and can automatically receive renewed documents from the issuer (Tucker).


12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claim 1 above, and further in view of Tucker, and further in view of Garcia.
For claim 8, Yaacoby differs from the claimed invention in that they fail to teach:
wherein the authenticated user-data item received from the authenticating party has an expiry date, and wherein an updated authenticated user-data item is pulled from the authenticating party to the verified digital identify identity upon expiry of the authenticated user-data item.

Tucker teaches:
wherein the authenticated user-data item received from the authenticating party has an expiry date, and wherein an updated authenticated user-data item is [pulled] received from the authenticating party to the verified digital identify identity upon expiry of the authenticated user-data item (note paragraph [0065], digital safe deposit box monitors documents for expiration and third party may directly send renewed items).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the monitoring of expiring documents of Tucker. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user requesting document verification to a document service (Yaacoby) where the document service monitors documents for expiration and can automatically receive renewed documents from the issuer (Tucker).

The combination of Yaacoby and Tucker differs from the claimed invention in that they fail to teach:
wherein an updated authenticated user-data item is pulled from the authenticating party

Garcia teaches:
wherein an updated authenticated user-data item is pulled from the authenticating party (note paragraphs [0062], [0082] and [0105], documents are pulled from banks and IRS, i.e. authenticated data time is pulled from authenticating party)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Yaacoby and Tucker and the retrieval of user documents from authenticating parties of Garcia. It would have been obvious because a simple substitution of one known element (pushing documents to the document server of the combination of Yaacoby and Tucker; pulling documents to the document server of Garcia) would yield the predictable results of receiving renewed documents from an issuer when the previous documents expired.


13.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claim 1 above, and further in view of Mattes et al. (U.S. Patent Application Publication 2014/0279519; hereafter “Mattes”).
For claim 9, Yaacoby differs from the claimed invention in that they fail to teach:
wherein the authenticated data item received from the authenticating party has an expiry date, and wherein the authenticated data item is removed from the verified digital identify identity upon expiry of the authenticated data item.

Mattes teaches:
wherein the authenticated data item received from the authenticating party has an expiry date, and wherein the authenticated data item is removed from the verified digital identify identity upon expiry of the authenticated data item (note paragraph [0038], document could be removed if it has expired).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the removal of expired documents of Mattes. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the documents are removed from the document service when they expire (Mattes).


For claim 12, the combination of Yaacoby and Mattes teaches claim 6, wherein the method comprises receiving a request for revocation of the first user- data consent, and in response to receiving the request for revocation, removing the authenticated data item from the verified digital identity (note paragraph [0038] of Mattes, document can be removed when user reports device lost/stolen, i.e. request for revocation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the request for removal of documents of Mattes. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where the documents are removed from the document service when the user reports a lost or stolen device (Mattes)


14.	Claims 13-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yaacoby as applied to claims 1 and 19 above, and further in view of Ortiz et al. (U.S. Patent Application Publication 2020/0014691; hereafter “Ortiz”).
For claims 13 and 21, Yaacoby differs from the claimed invention in that they fail to teach:
further comprising maintaining a log record of at least each communication request and response to and from a verification party, each communication request and response to and from authenticating parties, first and second user consents, revocation of first and second user consents, and each data item access by third parties.

Ortiz teaches:
further comprising maintaining a log record of at least each communication request and response to and from a verification party, each communication request and response to and from authenticating parties, first and second user consents, revocation of first and second user consents, and each data item access by third parties (note paragraphs [0129]-[0133] and [0139], all events, e.g. requests/replies for addition, access and deletion of data, are captured in an audit log).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the audit log of Ortiz. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where all data events are recorded for an audit log (Ortiz).


For claim 14, the combination of Yaacoby and Ortiz teaches claim 13, wherein the log record is written to a provenance enabling system (note paragraphs [0134]-[0139] of Ortiz, all events are captured used to generate smart contract transactions on a blockchain).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the audit log of Ortiz. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where all data events are recorded for an audit log (Ortiz).


For claims 15 and 22, the combination of Yaacoby and Ortiz teaches claims 14 and 21, wherein the provenance enabling system is implemented using a block chain, such as a private block chain replicated and/or distributed among trusted partners, wherein each log item is written using a hash of the log item (note Fig. 24 and paragraphs [0189]-[0192] of Ortiz, blockchains including digital signatures, i.e. hash of item, is used to record smart contract event data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the document service of Yaacoby and the audit log of Ortiz. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user submitting documents to a document service (Yaacoby) where all data events are recorded for an audit log (Ortiz).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson et al. (U.S. Patent Application Publication 2015/0356316) teaches a repository of personal data items that may be shared with authorized organizations (note paragraphs [0127]-[0129]).

Bhaskaran et al. (“Double-Blind Consent-Driven Data Sharing on Blockchain”) teaches users providing private data to a data sharing platform and then using consent to grant access to the data (note pages 385-386).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438